Title: From George Washington to James Anderson, 1 February 1798
From: Washington, George
To: Anderson, James



Mount Vernon 1st Feby 1798

Observations in going over Mr Andersons Accounts
1. That there is no Cash A/c raised in his Ledger, which is as essential as any other A/c; because, in a greater or less degree, it is the foundation of all others, or nearly allied to them: and is the one from whence the balance of the receipts and expenditures of money is to appear. And if a column in this a/c be instituted for correspondent numerical numbers therein, with those on the back of the Vouchers, a reference to, & a comparison of, the charge & voucher can be made in a moment, and with great ease.
2. If it stands charged in the bank Book (for want of which I cannot speak with decision) you have given me no credit for my order (which is entered on my minutes) for $200 on the Bank of Alexandria, the 28th of Jany 1797.
3. In the A/c raised for the Stud horse (Traveller) the gross amount, as appears thereby (exclusive of my own Mares) is £25.16—when by the Cash A/c £11.9.0 only has been received. It is presumed that this difference is yet due; and if so, it only serves

to prove in a strong degree, the ineligibility of suffering Mares or Jennies to be taken away before the money is paid; unless it be by those from whom it is known no difficulty or trouble will be met with in the Collection thereafter.
4. I have discovered no credit for £1.11.3 received from A. Jameson.
5. I have found no Voucher for a charge, paid J. V. Thomas £2.7.6, nor for £7.7.9 paid John Violet, except in their a/c without receipts.
6. The Dogue run A/c of wheat delivered, and the Mill A/c of Wheat received from Dogue run, do not agree. The same disagreement also appears between the Mill, & the other Farms.
7. What is meant in Mansion house A/c by sundries as pr Waste Book?
8. The Fish A/c—Spinning A/c—Blacksmith & Shoemakers, are not so stated as to shew with exactitude the advantage of either. The hire of the persons employed in each of those businesses ought to have been charged. And with respect to the Fish A/c the wear & tare of the Seins ought also to come in as part of the annual cost. And with regard to the Store A/c, there is scarcely any information to be drawn from it: whereas, among other things, it was my earnest wish to have known, with precision, every thing that went from thence to the Distillery; that, when added to the Articles of every sort & kind (purchased expressly for the erection, & establishment of that work) I might, when to these were also added the timber & Stone, taken from my own Premises; The Carpenters—Masons—Bricklayers—Ditchers—and Labourers wages; Carting, &ca—know what the outfit has cost me. Unless these matters are taken into A/c the calculation of the profit must prove falacious.
8. Explanations, relative to the observations here made, will render the A/cs as clear as they appear to be fair. But I must, notwithstanding, desire that a Cash A/c and all external Accounts, may, henceforward, be rendered quarterly; as directed in a former letter. Internal A/cs, by which I mean those appertaining to the Mansion house—Farms—Mill—Distillery—&ca &ca &ca will not be required, and indeed cannot be rendered more than at the close of every year.
9. I will close these observations with an earnest request that nothing may be purchased in future that can well be done without:and when purchased, that every possible care & attention may be

paid to the use & care of them: for it would be uncandid not to add, that there has been a profusion of articles had from Shops & Trades people; In a word, that my Estate is unable to bear it; & that nothing but the money arising from the Sales of land, to a very considerable amount, would have enabled me to meet such accumulated expences.

Go: Washington

